On Petition to Rehear
Mr. Justice White.
*231Under-date of September 7, 1965, we announced the denial of the petition for the writ of certiorari and filed a memorandum opinion setting forth our reasons therefor and concluded by saying:
We are satisfied with the opinion of the Court of Appeals and, therefore, deny the application for the writ of certiorari.
A petition to rehear was filed on September 9, 1965, accompanied by a brief in support thereof.
On the same date the petitioner suggested the death of his Avife on September 7, 1965, and offered to submit proof in support thereof.
The petitioner also filed a motion which stated:
The death of respondent, Winifred Chamberlain EAving McAllester, September 7, 1965, having heretofore been suggested and this cause of action being personal to said respondent, Avithout right of revival thereof, petitioner moves the Court to abate the original suit herein and all proceedings ancillary or subsequent thereto.
We dispose of the petition to rehear and the motion in the order indicated.
First, the petition to rehear presents no new matter of law or of fact not considered by us in the preparation of our original memorandum opinion. We do not think it would serve any good or necessary purpose to prepare a new memorandum opinion. We are satisfied Avith the correctness of our conclusion that the writ should be denied.
In regard to the motion to abate the original suit and all proceedings ancillary or subsequent thereto, it is *232■sufficient to say that we have no jurisdiction to "entertain this motion since this case is not now and has never been before this Court.
T.C.A. sec. 27-819 provides that the Supreme Court, or any judge thereof, shall have the right to require, by certiorari, the removal to that Court for review of any case that has been finally determined in the Court of Appeals.
It would seem to us axiomatic that the denial of the writ would be sufficient to show that we refused to take jurisdiction because we felt that the action of the Court of Appeals was correct. Therefore, if the case is not before us, we, of course, have no jurisdiction to entertain any motion or other proceeding in connection therewith.
In the case of Cantrell v. Louisville & N.R. Co., 179 Tenn. 180, 163 S.W.2d 824 (1942), we said:
Unless the writ of certiorari be granted, the case does not get into this Court. * * *. When certiorari is denied, the result is that this court thereby refuses to take jurisdiction of the case * * *. A case is not brought “into” this court by denial of writ of certiorari to the Court of Appeals. 179 Tenn. at 182-183, 163 S.W.2d at 825.
T.C.A. sec. 27-821 provides:
Upon such writ being granted, the original transcript filed in the Court of Appeals and the opinion and the judgment of that court shall he filed in the Supreme Court * * *. (Emphasis supplied.)
We refused to grant the writ in this case ancl, filed a memorandum opinion in which we set forth our reasons *233for such action and ordered that it be filed. In most cases the Clerk is directed to notify counsel that the petition has either been denied or granted and nothing more. If granted, of course, the case is set down for argument, as required by statute. If denied the matter is ended as we have refused to take jurisdiction. This is what occurred in the instant case, but out of consideration of the issues involved, we filed a written memorandum setting forth our reasons for the denial of the writ. As indicated, we expressly agreed with the opinion of the Court of Appeals.
It is obvious that we have no jurisdiction of this case because we cannot both deny the writ and at the same time take jurisdiction of the case.
The petition to rehear is denied and we refuse to consider the motion to abate for the reason that the case is not before us.
Bur.NEtt, Chief Justice, and Dyer, ChattiN and Cre-soN. Justices, concur.